DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
“the two rows” in line 18 of Claim 1 should read “the upper and lower rows”
“the wall thickness of the material” in line 2 of Claim 7 should read “a wall thickness of a material”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the recesses at least partially penetrate the sole completely in the transverse direction,” which renders the claim indefinite. It is not clear how the recesses can partially and completely penetrate the sole at the same time. Further, it is not clear if it is meant that the recesses at least partially penetrate the sole only in the transverse direction, or if it is meant that the 
Claim 8 recites the limitation “the wall thickness is in a range of between 80 % and 120 % of an average value of the wall thickness (t),” which renders the claim indefinite. It is not clear what area the average value of the wall thicknesses is measured over, and how the wall thickness can be an average of the wall thickness. For purposes of examination, this limitation will be interpreted as “the wall thickness at any point in a selected area is in a range of between 80 % and 120 % of an average value of the wall thickness in the selected area” (as explained on p. 7 of the instant specification). Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2014/0033574) in view of Schindler et al. (US 2008/0127513).
Regarding Claim 1, Wan teaches a sole wherein the sole (2) has an extension in a longitudinal direction (see annotated Fig.) and an extension in a vertical direction perpendicular thereto (see annotated Fig.), wherein a number of recesses (4) are provided in the sole (2), wherein the recesses (4) extend in a transverse direction perpendicular to the longitudinal direction and perpendicular to the vertical direction and permeate the sole at least in part (paragraph [0043], “the hole 4 is set in the transverse direction, which is parallel to the plane of the sole and the axis of the hole can extend along 
Wan does not teach wherein the first group of recesses which, without external forces on the sole, are larger in the vertical direction than in the longitudinal direction, wherein the second group of recesses which, without external forces on the sole, are smaller in the vertical direction than in the longitudinal direction, wherein, without external forces on the sole, a largest dimension of a recess in a first direction is at least 150 % of a largest dimension of the recess in a second direction  perpendicular to the first direction and wherein the recesses, when viewed  in the transverse direction, have a peripheral contour which has the shape of an eight.
Attention is drawn to Schindler et al. which teaches an analogous article of apparel. Schindler et al. teaches a sole (20) of a shoe, wherein the sole (20) has an extension in a longitudinal direction and an extension in a vertical direction perpendicular thereto (annotated fig. 1 shows the sole (20 having an extension in a longitudinal and vertical direction), wherein a number of recesses (32, 34) are provided in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Schindler such that the first group of recesses which, without external forces on the sole, are larger in the vertical direction than in the longitudinal direction, wherein the second group of recesses which, without external forces on the sole, are smaller in the vertical direction than in the longitudinal direction, and wherein the recesses, when viewed  in the transverse direction, have a peripheral contour which has the shape of an eight so as to provide structure and support to the wearer (paragraph [0009], “Substantial advantage is achieved by providing an article of footwear with a tubular support structure. In particular, certain embodiments In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV). Examiner notes that neither Wan or Schindler et al. explicitly teach that without external forces on the sole a largest dimension of a recess in a first direction is at least 150% of a largest dimension of the recess in a second direction perpendicular to the first direction, however as Wan teaches the recesses being capable of being any shape (Wan paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”) and Schindler et al. teaches the largest dimension in the vertical direction being larger than a largest dimension in a perpendicular direction and the recesses capable of being alternative shapes (see fig. 1; paragraph [0029], “Other suitable cross-sectional shapes for primary tubular members 32 and secondary tubular members 34 will become readily apparent to those skilled in the art”), it would have been obvious to one of ordinary skill in the art to form the recesses such that a largest dimension of a recess in a first direction is at least 150% of a largest dimension of the recess in a second direction perpendicular to the first direction as the relation of the largest dimension in the vertical direction to the largest dimension in a perpendicular direction is a result effective variable. The relative sizes of the recesses must be high enough to allow for flexion of the sole but low enough to prevent collapse of the sole under the weight of the wearer. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the support provided by the sole structure.
Regarding Claim 2 in view of the indefiniteness as explained above, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) at least partially penetrate the sole completely in the transverse direction (paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein a through hole would obviously penetrate completely through the sole).
Regarding Claim 3, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) extend along a straight line (paragraph [0045], “the hole is set in the transverse direction, which is parallel to the plane of the sole and the axis of the hole can extend along the width,” wherein as the hole is parallel to the plane of the sole and has an axis extending the width of the sole, the recesses obviously extend along a straight line).
Regarding Claim 4, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not explicitly teach wherein without external forces on the sole, the largest dimension of a recess in a first direction is at least 180 % of the largest dimension of the recess in a second direction perpendicular to the first direction. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.") and as the largest dimension in a first dimension relative to a largest dimension in a second direction perpendicular to the first direction is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with a dimension of a recess in a first direction being at least 180 % of the largest dimension of the recess in a second direction perpendicular to the first direction since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe 
Regarding Claim 5, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recess has, in a central region, a restriction (see annotated Fig.).
Wan does not explicitly teach wherein the restriction has a minimum dimension which is at most 90%, of the largest dimension in the second direction. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.") and as the dimension of the restriction relative to a largest dimension in a second direction is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with the restriction having a minimum dimension which is at most 90%, of the largest dimension in the second direction since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole”).
Regarding Claim 6, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 

Regarding Claim 7, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the wall thickness (see annotated Fig.) of the material of the sole remaining between the recesses (4) is constant at least in sections (Fig. 2 shows the wall thickness being constant; paragraph [0047], “as shown in fig. 2, the holes 4 are arrayed in layers side by side in a sole, which makes the stress in the sole averagely shared by each hole,” wherein as the holes in Fig. 2 are arranged such that the stress in the sole is averagely shred by each recess, the recesses are uniformly distributed and therefore the wall thickness is obviously constant).
Regarding Claim 8 in view of the indefiniteness as explained above, Wan teaches all of the limitations of the sole of Claim 7, as discussed in the rejections above. 
Wan does not explicitly teach wherein the wall thickness is in a range of between 80 % and 120 % of an average value of the wall thickness. However, as cited above, the wall thickness of the sole structure is substantially constant, therefore the wall thickness at any point in a selected area is 
Regarding Claim 13, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the sole (2) is or comprises a midsole (fig. 2 shows wherein the sole (2) is a midsole placed between an outsole (1) and an insole (3)).
Regarding Claim 14, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein an outer sole (1) is arranged below the midsole (2) (Fig. 2 shows the outsole (1) arranged below the midsole (2)).
Regarding Claim 15, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) are arranged in the longitudinal direction over at least 33 % of the total longitudinal extension of the sole (2) (fig. 2 shows the recesses (4) being arranged along the entire longitudinal extension of the sole (2), which is at least 33%).
Regarding Claim 16, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) are arranged at least in a midfoot region and a rearfoot region of the sole (Fig. 2 shows the recesses arranged in a midfoot and rearfoot region of the sole).
Regarding Claim 17, Wan teaches a shoe, comprising: an upper (7); and a sole structure (see annotated Fig.) connected to the upper, the sole structure comprising: a midsole (2) and an outsole (1), wherein the midsole (2) includes a first row of recesses (see annotated Fig.) that extend through the midsole, and a second row of recesses that extend through midsole (see annotated Fig.) (paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein the hole (4) is collectively referring to the first and second rows of recesses), the first row of recesses being disposed above the second row of recesses (annotated fig. 2 shows the first row of recesses being disposed above the second row of recesses).

Attention is drawn to Schindler et al., which teaches an analogous article of footwear. Schindler teaches a shoe (10), comprising: an upper (12); and a sole structure (14) connected to the upper, the sole structure comprising: a midsole (20) and an outsole (22), wherein the midsole (20) includes a row of recesses (32, 34) that extend through the midsole (paragraph [0037] “primary tubular members 32 and secondary tubular members 34 extend substantially laterally across sole assembly 14 from medial side 16 to lateral side 18”), wherein the row of recesses include alternating vertical recesses (32) and horizontal recesses (34), and wherein the vertical recesses (32) have a peripheral contour which has the shape of an eight or lemniscate (fig. 1 shows the vertical recesses (32) having a peripheral contour which has the shape of an eight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Schindler et al. such that the first row of recesses and the second row of recesses include alternating vertical recesses and horizontal recesses, and wherein the vertical recesses and the horizontal recesses each have a peripheral contour which has the shape of an eight or lemniscate so as to provide structure and support to the wearer (paragraph [0009], “Substantial advantage is achieved by providing an article of footwear with a tubular support structure. In particular, certain embodiments provide a non-buckling, progressive stiffness structure suited to handle varied activities and surfaces encountered by a user of the footwear”), and as it was a simple change in shape that has no unexpected results or change in function, especially as Wan teaches the recesses having any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”). Further in support of this conclusion of obviousness, it is noted that In re Daily, 357 F.2d 669, 149 
Regarding Claim 18, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein the first row of recesses (see annotated Fig.) and the second row of recesses (see annotated Fig.) extend across a forefoot region, a midfoot region, and a rearfoot region of the sole structure (annotated fig. 2 shows the first and second rows of recesses extending across the forefoot, midfoot, and rearfoot regions of the sole structure).
Regarding Claim 19, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein a central region of one of the recesses has a restriction (see annotated Fig.).
Wan does not explicitly teach wherein the restriction has a minimum dimension which is at most 90%, of a largest dimension taken horizontally of the vertical recess. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”) and as the dimension of the restriction relative to a largest dimension taken horizontally of the vertical recess is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with the restriction has a minimum dimension which is at most 90%, of a largest dimension taken horizontally of the vertical recess since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees 
Regarding Claim 20, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein all of the vertical recesses and horizontal recesses extend entirely through the midsole (Wan as modified above teaches the recesses being vertical and horizontal recesses, and as disclosed in paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein the hole (4) is collectively referring to the recesses, and wherein a through hole would obviously penetrate completely through the sole).

    PNG
    media_image1.png
    325
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    683
    media_image2.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2014/0033574) in view of Schindler et al. (US 2008/0127513) in further view of Greene et al. (US 6920707).
Regarding Claim 9, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not teach wherein the sole comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE).
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the sole (200) comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that the sole comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 10, Wan teaches all of the limitations of the sole of Claim 9, as discussed in the rejections above. 
Wan does not teach wherein the material of the sole is foamed.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. wherein the sole (200) comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E). Greene et al. further teaches wherein the material of the sole is foamed (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that the material of the sole is foamed as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 11, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not teach wherein the material of the sole has a density of between 0.20 and 0.50 g/cm3.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the material of the sole has a density of between 0.20 and 0.50 g/cm3 (col. 5 ll. 52-55, “Suitable polyurethane foams may have a density between 0.25 and 0.45 grams per centimeter cubed,” wherein the suitable polyurethane is referring to the material of the sole (as cited above). Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that t the material of the sole has a density of between 0.20 and 0.50 g/cm3 as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 12, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 

Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the material of the sole has a hardness of between 30 and 50 Asker C (col. 5 ll. 52-55, “Suitable polyurethane foams may have a hardness in the range of 20-76 on the Asker C scale,” wherein the suitable polyurethane is referring to the material of the sole (as cited above). Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that t the material of the sole has a hardness of between 30 and 50 Asker C as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scofield (US 2015/0272272) teaches a sole structure having a midsole with several rows of recesses that extend through the midsole. Figuroa (US 2009/0064542) teaches a sole structure having a row of alternating vertical and horizonal recesses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732